Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 1 of 19 PageID 6916



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 MARK FITZSIMMONS,

              Plaintiff,

 v.                                  Case No:    2:19-cv-182-FtM-29NPM

 BIOMET ORTHOPEDICS, INC.,
 BIOMET, INC., and BIOMET
 MANUFACTURING CORP.,

              Defendants.



                               OPINION AND ORDER

       This   matter   comes    before   the    Court   on   the   defendants’

 Dispositive Motion for Summary Judgment and Memorandum of Law (Doc.

 #121) filed on October 2, 2020.           Plaintiff filed a Memorandum in

 Opposition (Doc. #135) on October 16, 2020, to which defendants’

 filed a Reply (Doc. #140) on October 23, 2020.              For the reasons

 set forth below, the motion is granted in part and denied in part.

                                      I.

       A. Factual Background 1

       In December 2008, plaintiff Mark Fitzsimmons underwent a




       1The background facts are either undisputed or read in the
 light most favorable to plaintiff as the nonmoving party. However,
 these facts, accepted at the summary judgment stage of the
 proceedings, may not be the “actual” facts of the case.        See
 Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 925 n.3
 (11th Cir. 2000).
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 2 of 19 PageID 6917



 surgical procedure to implant an M2a Magnum hip device.                   (Doc.

 #121, pp. 2-3; Doc. #135, p. 1.)             The M2a Magnum is a metal-on-

 metal articulating device designed, manufactured, and sold by

 defendants (collectively “Biomet”).           (Doc. #1, ¶¶ 3-5; Doc. #121,

 p. 2; Doc. #135, p. 1.)            The M2a Magnum consists of several

 components made of a titanium alloy and a cobalt-chrome-molybdenum

 alloy.     (Doc. #121-4, p. 254.)            Prior to the procedure, the

 implanting surgeon discussed the risks with plaintiff, but did not

 warn about the health effects of metal wear or metallosis.               (Doc.

 #121, p. 2; Doc. #121-1, pp. 65-69; Doc. #121-3, p. 203; Doc. #135,

 p. 1.)    Following the surgery, plaintiff was essentially pain free

 for approximately eight years.         (Doc. #121-1, p. 81.)

        In the summer of 2016, plaintiff began hearing a clicking and

 squeaking noise from his hip and started experiencing pain.                 (Id.

 pp. 83-84.)       A   subsequent     blood   test    revealed   plaintiff    had

 “excessively high” metal ion levels.           (Id. p. 88; Doc. #135-6, p.

 68.)     Specifically, plaintiff’s cobalt serum level was 184.3 and

 his chromium serum level was 112.2 micrograms per liter; normal

 levels are .1 to .4 and less than 1.4, respectively.                (Doc. #135-

 6, p. 69.)    Based on these numbers, revision of the Magnum M2a was

 medically necessary and conducted in April 2017.              (Id. pp. 69-71.)

 Plaintiff’s postoperative diagnosis included a failed total hip,

 excessively    high   cobalt   and    chromium      levels,   and   significant

 metallosis.    (Id. pp. 71-72.)



                                        2
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 3 of 19 PageID 6918



        B. Procedural Background

        In May 2017, plaintiff filed a five-count Complaint against

 Biomet,    alleging    claims     of    (1)    strict    liability     for    (a)

 manufacturing defects, (b) design defects, and (c) inadequate

 warnings, (2) negligence, (3) breach of implied warranties, (4)

 breach of express warranty, and (5) failure to warn.                  (Doc. #1,

 pp. 7-14.)     As relief, plaintiff seeks, inter alia, compensatory

 and punitive damages.      (Id. p. 14.)

        Plaintiff’s case, one of thousands filed against Biomet, was

 consolidated     for   pretrial    proceedings       into    a    Multi-District

 Litigation (MDL) action in the United States District Court for

 the Northern District of Indiana.             In re: Biomet M2A Magnum Hip

 Implants Prods. Liab. Litig., 896 F. Supp. 2d 1339 (J.P.M.L. 2012).

 After considerable pretrial proceedings in the MDL court, the case

 was transferred back to this district in February 2019.                      (Doc.

 #56;   Doc.   #57.)     The   parties       then   engaged   in   case-specific

 discovery until September 2020, and the matter is set for trial in

 June 2021.    (Doc. #108; Doc. #150.)

        On October 2, 2020, Biomet filed the summary judgment motion

 currently before the Court.            (Doc. #121.)     For various reasons,

 the motion argues Biomet is entitled to summary judgment on all of

 plaintiff’s claims, and that the request for punitive damages

 should be dismissed. (Id. pp. 1-25.) In his Memorandum, plaintiff

 notes that he does not oppose summary judgment on the manufacturing



                                         3
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 4 of 19 PageID 6919



 defect claim, nor the breach of implied and express warranty

 claims.     (Doc. #135, p. 1.)      However, plaintiff argues there are

 material disputes of fact preventing summary judgment on the design

 defect and failure to warn claims, as well as sufficient evidence

 to support an award of punitive damages.          (Id. pp. 1-18.)

                                       II.

       Summary   judgment    is    appropriate   only   when   the   Court    is

 satisfied that “there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a).           “An issue of fact is ‘genuine’ if the

 record taken as a whole could lead a rational trier of fact to

 find for the nonmoving party.”         Hickson Corp. v. N. Crossarm Co.,

 Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citation omitted).               A

 fact is “material” if it may affect the outcome of the suit under

 governing law.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).     “A court must decide ‘whether the evidence presents

 a sufficient disagreement to require submission to a jury or

 whether it is so one-sided that one party must prevail as a matter

 of law.’”     Hickson, 357 F.3d at 1260 (quoting Anderson, 477 U.S.

 at 251).

       In ruling on a motion for summary judgment, the Court views

 all evidence and draws all reasonable inferences in favor of the

 nonmoving party.       Tana v. Dantanna’s, 611 F.3d 767, 772 (11th Cir.

 2010).      However,    “[i]f    reasonable   minds   might   differ   on   the



                                        4
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 5 of 19 PageID 6920



 inferences arising from undisputed facts, then the court should

 deny summary judgment.”        St. Charles Foods, Inc. v. America’s

 Favorite Chicken Co., 198 F.3d 815, 819 (11th Cir. 1999) (quoting

 Warrior Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296-

 97 (11th Cir. 1983)).     “If a reasonable fact finder evaluating the

 evidence could draw more than one inference from the facts, and if

 that inference introduces a genuine issue of material fact, then

 the court should not grant summary judgment.”            Allen v. Bd. of

 Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007).

                                     III.

       A. Design Defect

       The first count of the Complaint alleges strict product

 liability, asserting that the M2a Magnum “was in a defective and

 unreasonably dangerous condition at the time it was placed in the

 stream of commerce.”       (Doc. #1, ¶ 26.)      Specifically, plaintiff

 alleges the M2a Magnum

       was not reasonably safe for the intended use, subjecting
       Plaintiff and others to risks, including the risk that
       the acetabular component would not properly grow into
       the bone, causing the hip system to prematurely fail and
       requiring a complex, risky, and painful surgery to
       remove and replace the defective product[.]

 (Id.)

       A product may be defective by virtue of a design defect, a

 manufacturing defect, or an inadequate warning.           Jennings v. BIC

 Corp., 181 F.3d 1250, 1255 (11th Cir. 1999).          “In order to hold a




                                      5
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 6 of 19 PageID 6921



 manufacturer strictly liable for a design defect, the plaintiff

 must establish: (1) the manufacturer’s relationship to the product

 in question; (2) a defect in the product; and (3) proximate cause

 between the defective product and the plaintiff’s injury.” Jozwiak

 v. Stryker Corp., 2010 WL 743834, *6 (M.D. Fla. Feb. 26, 2010)

 (citing West v. Caterpillar Tractor Co., Inc., 336 So. 2d 80, 87

 (Fla. 1976)). 2

       Biomet first argues it is entitled to summary judgment on the

 design defect claim because of “lack of admissible expert testimony

 establishing medical causation.”         (Doc. #121, p. 8); see Payne v.

 C.R. Bard, Inc., 2014 WL 1887297, *2 (M.D. Fla. May 12, 2014)

 (“Expert testimony is generally necessary to prove that a complex

 product like a medical device is defective.”); Savage v. Danek

 Med., Inc., 31 F. Supp. 2d 980, 983 (M.D. Fla. 1999) (“A defect

 must be proven by expert testimony.”).        Biomet argues that because

 the opinions of the two experts plaintiff has retained to opine on


       2
       A federal court sitting in diversity applies the substantive
 law of the state in which it sits.          Ferrero v. Associated
 Materials, Inc., 923 F.2d 1441, 1444 (11th Cir. 1991).      In his
 Memorandum, plaintiff briefly suggests Missouri law may apply
 because plaintiff was first injured when the M2a Magnum was
 implanted in Missouri.      (Doc. #135, p. 8 n.3.)       The Court
 disagrees. See George v. Wright Med. Tech., Inc., 2020 WL 5880479
 (N.D. Feb. 7, 2020) (determining Florida law applied where hip
 device was implanted in Illinois but subsequently removed in
 Florida); Schenone v. Zimmer Holdings, Inc., 2014 WL 12619899 (M.D.
 Fla. Mar. 5, 2014) (determining Florida law applied where medical
 device was implanted in New Jersey but subsequently removed in
 Florida).



                                      6
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 7 of 19 PageID 6922



 design defect and medical causation are inadmissible, plaintiff

 has produced no evidence of causation.                   (Doc. #121, pp. 9-10.)

 Biomet also argues it is entitled to summary judgment because

 plaintiff has failed to disclose any of his treating physicians as

 non-retained       experts,      and    because        the     remaining       evidence

 establishes that the M2a Magnum did not cause plaintiff’s injuries.

 (Id. pp. 10-14.)      The Court disagrees. 3

       The two experts at issue were retained by plaintiff to (1)

 determine    if     the    M2a    Magnum          implanted        in   plaintiff     was

 “unreasonably dangerous and defective in a manner that caused

 premature failure” (Doc. #124-1, p. 21), and (2) opine on, inter

 alia, injuries that may occur due to metal-on-metal bearing surface

 failures (Doc. #125-4, p. 146).                   Plaintiff’s engineering expert

 concluded    that    all    of    Biomet’s         metal-on-metal        hip   systems,

 including    the    M2a   Magnum,      are       defective    in    design,    and    that

 plaintiff’s implant had several specific design defects.                             (Doc.

 #124-1, pp. 137-44.)             Plaintiff’s medical expert opined that

 plaintiff “sustained permanent and irreversible damage” to his hip

 caused by the M2a Magnum.           (Doc. #125-4, p. 168.)               Such opinions

 constitute evidence of both design defect and medical causation,


       3In prior motions, Biomet sought to exclude the testimony
 and opinions of the experts at issue.    (Doc. #124; Doc. #125.)
 While the Court granted the motions in part, it did not preclude
 the witnesses from testifying as to a variety of opinions,
 including those relevant now. (Doc. #146.)



                                              7
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 8 of 19 PageID 6923



 and therefore preclude summary judgment.             See Bayes v. Biomet,

 Inc., 2020 WL 5095346, *11 (E.D. Mo. Aug. 28, 2020) (“Biomet

 contends that Plaintiffs have failed to show that any design defect

 in the M2a Magnum caused Mary’s injuries specifically.                Biomet

 first argues that Plaintiffs cannot establish specific causation

 because [plaintiffs’ medical causation experts’] case-specific

 opinions are inadmissible. . . .             Because the Court has denied

 Biomet’s motion to exclude the specific causation opinions of [the

 medical causation experts], this argument fails.”). 4          Furthermore,

 to the extent Biomet argues summary judgment should also be granted

 on plaintiff’s standalone negligence claim (Count Two) due to lack

 of   admissible   expert   testimony       establishing   medical   causation

 (Doc. #121, pp. 1, 8), that argument is similarly rejected.

       B. Failure to Warn

       Count One of the Complaint alleges a claim of strict liability

 based on, inter alia, inadequate warnings.          See Jennings, 181 F.3d




       4Biomet also argues that even if the expert opinions are
 admissible, they are still insufficient to create an issue of fact
 as to causation. (Doc. #121, p. 14.) Biomet suggests the experts
 have contradictory opinions as to malposition and migration of the
 implant, and therefore “their testimony taken as a whole fails to
 establish either that a defect in the M2a Magnum or Biomet’s
 negligence was, more likely than not, a substantial contributing
 factor that caused the Plaintiff’s injuries.” (Id. pp. 14-16.)
 The Court disagrees. To the extent the expert’s opinions regarding
 malposition or migration differ, the opinions regarding design
 defect and causation are still admissible and create a disputed
 issue of material fact precluding summary judgment.



                                        8
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 9 of 19 PageID 6924



 at 1255 (noting that a product may be defective by virtue of an

 inadequate warning).     Additionally, plaintiff asserts a standalone

 failure to warn claim in Count Five, which alleges Biomet had a

 duty to warn of the risks associated with the use of the M2a

 Magnum,   that   it   failed   to   adequately   warn   plaintiff   and   his

 physician of such risks, and that such failure was the direct and

 proximate cause of plaintiff’s injuries.            (Doc. #1, ¶¶ 52-58.)

 Accordingly, plaintiff’s failure to warn claims are based on both

 strict liability (Count One) and negligence (Count Five) theories.

 See Am. Coastal Ins. Co. v. Electrolux Home Prods., Inc., 2019 WL

 5068577, *3 (M.D. Fla. Oct. 9, 2019) (“Florida tort law includes

 both a strict liability and a negligence version of failure to

 warn.”); Marzullo v. Crosman Corp., 289 F. Supp. 2d 1337, 1347

 (M.D. Fla. 2003) (“The difference between negligent failure to

 warn and failure to warn under a strict liability theory is that

 a prima facie case of strict liability failure to warn does not

 require a showing of negligence.”         (marks omitted)).

       “Under Florida Law, a claim for failure to warn, whether in

 negligence or strict liability, requires a plaintiff to show ‘(1)

 that the product warning was inadequate; (2) that the inadequacy

 proximately caused her injury; and (3) that she in fact suffered

 an injury from using the product.’”              McCasland v. Pro Guard

 Coatings, Inc., 799 Fed. App’x 731, 733 (11th Cir. 2020) (quoting

 Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1321 (11th Cir.



                                       9
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 10 of 19 PageID 6925



  2017)).      “While in many instances the adequacy of warnings . . .

  is a question of fact,’ the Florida Supreme Court has held that

  ‘it can become a question of law where the warning is accurate,

  clear, and unambiguous.’”         Eghnayem, 873 F.3d at 1321 (quoting

  Felix v. Hoffmann-La Roche, Inc., 540 So. 2d 102, 105 (Fla. 1989)).

  “To warn adequately, the product label must make apparent the

  potential harmful consequences.            The warning must be of such

  intensity as to cause a reasonable man to exercise for his own

  safety caution commensurate with the potential danger.”          Farias v.

  Mr.       Heater,   Inc.,   684     F.3d     1231,   1233    (11th     Cir.

  2012) (quoting Scheman-Gonzalez v. Saber Mfg. Co., 816 So. 2d

  1133, 1139 (Fla. 4th DCA 2002)).

        However, for medical devices such as the M2a Magnum, “the

  duty to warn is directed to physicians rather than patients under

  the ‘learned intermediary’ doctrine.”         Eghnayem, 873 F.3d at 1321

  (quoting Hoffmann-La Roche Inc. v. Mason, 27 So. 3d 75, 77 (Fla.

  1st DCA 2009)). 5     “This is so because the prescribing physician

  acts as an intermediary between the manufacturer and the consumer,

  weighing the potential benefits of a device against the dangers in

  deciding whether to recommend it to the meet the patient’s needs.”


        5“Although Florida state case law regarding the learned
  intermediary has solely dealt with prescription drugs, we see no
  distinction in this instance between drugs, devices, or other
  prescription products.” Rounds v. Genzyme Corp., 440 Fed. App’x
  753, 755 n.2 (11th Cir. 2011).



                                       10
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 11 of 19 PageID 6926



  Id.   (citing   Felix,    540   So.   2d    at   104).         Accordingly,      “[i]n

  determining the adequacy of a warning, the critical inquiry is

  whether it was adequate to warn the physician of the possibility

  that the [device] may cause the injury alleged by the plaintiff.”

  Small v. Amgen, Inc., 134 F. Supp. 3d 1358, 1367 (M.D. Fla. 2015)

  (citing Upjohn Co. v. MacMurdo, 565 So. 2d 680, 683 (Fla. 1990)).

        In the motion, Biomet argues plaintiff’s failure to warn

  claims fail as a matter of law because (1) the M2a Magnum’s

  instructions-for-use      are    adequate,       and     (2)    plaintiff     cannot

  establish that any alleged failure to warn proximately caused his

  injuries.    (Doc. #121, pp. 17-21.)         Because the Court agrees with

  the latter argument, it need not address the former.                   See Bayes,

  2020 WL 5095346, * 14 (“Because the Court grants summary judgment

  on this [failure to warn] claim based on Plaintiffs’ failure to

  show causation, the Court need not consider Biomet’s alternative

  argument that the warning was adequate as a matter of law.”).

        “[I]n order to recover for a manufacturer’s failure to warn,

  a plaintiff must prove that the manufacturer’s failure to warn the

  physician     was   the   proximate    cause      of     the    injuries    to    the

  plaintiff.”     Edgar v. Danek Med., Inc., 1999 WL 1054864, *6 (M.D.

  Fla. Mar. 31, 1999).        “In other words, the plaintiff must show

  that the physician would not have used the device in question if

  he or she had been warned by the manufacturer of its risks.”                      Id.

  However, “[w]here a physician fails to review the warnings issued



                                         11
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 12 of 19 PageID 6927



  by   the   manufacturer,   proximate      cause   cannot   be    established.”

  Fields v. Mylan Pharm., Inc., 751 F. Supp. 2d 1260, 1263 (N.D.

  Fla. 2009); see also Thom v. Bristol-Myers Squibb Co., 353 F.3d

  848, 856 (10th Cir. 2003) (“The majority of courts that have

  examined the issue have held that when a physician fails to read

  or rely on a drug manufacturer’s warnings, such failure constitutes

  the ‘intervening, independent and sole proximate cause’ of the

  plaintiff’s injuries, even where the drug manufacturer’s warnings

  were inadequate.”); In re Wright Med. Tech. Inc., Conserve Hip

  Implant Prods. Liab. Lit., 127 F. Supp. 3d 1306, 1359 (N.D. Ga.

  2015) (“[W]here a warning is provided, but a physician does not

  read it or rely on it, a person cannot assert a failure to warn

  claim, even if the warning is defective.”); Rydzewski v. DePuy

  Orthopaedics, Inc., 2012 WL 7997961, *7 (S.D. Fla. Aug. 14, 2012)

  (“The Court also points out that Dr. Zahn testified that he did

  not read the package insert.      Thus, it is unclear how the inclusion

  of additional warnings in that insert would have prevented the

  incident.”     (citation omitted)).

        Having    reviewed   the    record    evidence,      the   Court   finds

  plaintiff has adduced insufficient evidence to create a question

  of fact as to causation.         It is undisputed there is no evidence

  plaintiff’s implanting surgeon ever read the instructions-for-use

  provided by Biomet.    (Doc. #121, p. 20; Doc. #135, p. 2; Doc. #121-

  3, pp. 208-09.)       Furthermore, the surgeon agreed (1) that he



                                       12
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 13 of 19 PageID 6928



  selected the M2a Magnum for plaintiff “based solely on [his]

  professional and [his] clinical experience” with the device, (2)

  that he did not select the M2a Magnum for plaintiff “based on any

  marketing materials” he received from Biomet, and (3) that he did

  not select the M2a Magnum “based on anything that [he] heard from

  Biomet distributors or sales representatives.” 6            (Doc. #121-3, pp.

  207-08.)    The surgeon also testified that while Biomet may have

  provided him information about the M2a Magnum, he would have

  “independently researched metal-on-metal hip implants” prior to

  using them, and that he “would have discussed it with [his]

  colleagues, and [they] would kind of decide whether it was worth

  doing or not.”     (Doc. #135-1, pp. 37-38.)

        Based on this evidence, the Court concludes that even if it

  agreed Biomet provided inadequate warnings, plaintiff cannot prove

  proximate cause for her failure to warn claims. 7              See Morris v.

  Biomet,    Inc.,   2020   WL   5849482,   *10   (D.   Md.   Sept.   30,   2020)

  (“Regarding the role that Biomet’s warnings played in his selection

  of the Biomet Device, although Dr. Jacobs testified that it is his




        6This testimony effectively undermines plaintiff’s argument
  that an issue of causation exists because Biomet provided the
  surgeon with marketing materials that allegedly misrepresented the
  M2a Magnum’s wear rates. (Doc. #135, pp. 15-16.)
        7The Court’s conclusion also applies to the Complaint’s
  standalone negligence claim (Count Two) to the extent it is also
  based on a failure to warn. (Doc. #1, ¶¶ 33-39.)



                                       13
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 14 of 19 PageID 6929



  standard practice to familiarize himself with the indications

  received from the manufacturer, he did not specifically recall

  whether he read the IFU prior to Plaintiff’s surgery.               And perhaps

  most notably, Dr. Jacobs testified, ‘I make my own decisions.                   I

  research it in peer-reviewed literature.               I, by and large, don’t

  rely on representatives of companies to give me information,’ ‘I

  get     my    information     independently        as     opposed      to     from

  manufacturers,’ and ‘I would glean most of my information from the

  metal-metal    world   in   general,’ .    .   .   .     Thus,   the    evidence

  overwhelmingly shows that Dr. Jacobs placed little weight on

  Biomet’s warnings, indicating that different warnings would not

  have altered his decision-making.”          (citations omitted)); Bayes,

  2020 WL 5095346, *13 (granting summary judgment on failure to warn

  claim based on lack of causation where implanting surgeon admitted

  to not reading the instructions-for-use and testified that he

  relied on professional meetings and medical literature to alert

  him of potential risks); Beale v. Biomet, Inc., 492 F. Supp. 2d

  1360,   1370-71   (S.D.     Fla.   2007)   (finding      plaintiffs     had   not

  presented any evidence to suggest physician “was influenced by

  Biomet in any fashion in his decisions to use the device in his

  patients” when, inter alia, physician testified (1) “that his

  decisions as to patient selection were based upon his years of

  experience as a joint-replacement surgeon, and his research into

  the various types of replacement joints available on the market,”



                                        14
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 15 of 19 PageID 6930



  and (2) “that none of Biomet’s marketing materials influenced his

  decisions in any fashion”).        As plaintiff has failed to present

  evidence of causation, a necessary element of the claims, the Court

  grants defendant summary judgment on both the strict liability

  (Count One) and negligence (Count Five) failure to warn claims. 8

        C. Punitive Damages

        The Complaint requests, inter alia, an award of punitive

  damages from Biomet.       (Doc. #1, p. 14.)       The summary judgment

  motion asserts this request should dismissed for a variety of

  reasons.    (Doc. #121, pp. 22-25.)         Biomet first suggests that

  because “all of Plaintiff’s substantive liability claims fail, his

  claim for punitive damages likewise fails as well.”          (Id. p. 22.)

  As the Court disagrees that all of the claims in the Complaint are

  subject to summary judgment, this argument is rejected.

        Next, Biomet argues that even if the Court finds one or more

  of   plaintiff’s    claims    survive    summary    judgment,    plaintiff

  nonetheless cannot meet the “high standard for an award of punitive


        8There is evidence in the record suggesting that in agreeing
  to the M2a Magnum, plaintiff relied upon a marketing brochure
  created by Biomet and provided by his surgeon. (Doc. #135-5, pp.
  62-65.) To the extent plaintiff relies on such evidence to support
  his causation argument, the Court is unconvinced. Under Florida’s
  learned intermediary doctrine, “the manufacturer’s duty to warn
  runs to the physician, not to the patient.” Beale, 492 F. Supp.
  2d at 1368; see also Small v. Amgen, Inc., 134 F. Supp. 3d 1358,
  1369 (M.D. Fla. 2015) (“[T]he Court concludes that defendants’
  duty to warn of the risks associated with the use of Enbrel ran to
  Ms. Small’s physician, not Ms. Small.”).



                                      15
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 16 of 19 PageID 6931



  damages.”       (Id.)    It also suggests that Indiana law, rather than

  Florida, should apply to this issue.                (Id. pp. 23-24); see also

  Kirchman v. Novartis Pharm. Corp., 2014 WL 2722483, *3 (M.D. Fla.

  June 16, 2014) (“[T]he fact that Florida law governs liability and

  compensatory damages in this case does not necessarily mean it

  also governs punitive damages.”).           Plaintiff neither disputes nor

  concedes which state’s law applies, but nonetheless argues there

  is sufficient evidence to submit the issue to a jury.                (Doc. #135,

  pp. 17-18.)      The Court agrees with plaintiff.

         Under Indiana law, punitive damages may be awarded “only upon

  a showing that the defendant acted with ‘malice, fraud, gross

  negligence, or oppressiveness which was not the result of a mistake

  of fact or law, mere negligence, or other human failing.’”                Bayes

  v. Biomet, Inc., 2020 WL 5659653, *1 (E.D. Mo. Sept. 23, 2020)

  (quoting Wohlwend v. Edwards, 796 N.E.2d 781, 784 (Ind. Ct. App.

  2003)).    In contrast, a defendant may be held liable for punitive

  damages under Florida law only if the defendant “was personally

  guilty    of    intentional    misconduct      or    gross   negligence.”     §

  768.72(2), Fla. Stat.          Under either state’s law, the plaintiff

  must     meet   the     requisite   standard    by    “clear   and   convincing

  evidence.”      Ind. Code § 34-51-3-2; § 768.72(2), Fla. Stat.           Having

  reviewed the evidence submitted by the parties, the Court finds

  that a genuine issue of material fact precludes summary judgment

  under either standard.          See Nicholson v. Biomet, Inc., 2020 WL



                                         16
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 17 of 19 PageID 6932



  3399899, *18 (N.D. Iowa Mar. 6, 2020) (“Defendants first argue

  that Indiana law, not Iowa law, should govern a punitive damages

  award. . . . The Court finds that under either standard, there is

  a genuine issue of material fact whether punitive damages are

  appropriate on the remaining claims.”).

        Plaintiff has produced evidence indicating Biomet was aware

  as early as 2006 that metal-on-metal devices produce metal wear

  debris, and that such debris may lead to elevated levels of cobalt

  and chromium.    (Doc. #135-18.)     The same evidence suggests Biomet

  was also aware that such elevated levels could produce various

  health hazards, including those eventually suffered by plaintiff.

  (Id.)    While Biomet disputes the significance of this evidence

  (Doc. #140, p. 5), the Court finds it sufficient to create a

  genuine issue of material fact as to whether Biomet was aware of

  potential problems with the M2a Magnum and simply ignored them.

  See Bayes, 2020 WL 5659653, *2 (“Biomet contends that the method

  of FDA approval, the warnings included in the Instructions for

  Use, and Biomet’s affirmative steps to make the M2a Magnum safe

  preclude a showing of complete indifference or conscious disregard

  under Missouri law, or of malice, fraud, gross negligence, or

  oppressiveness    under   Indiana   law.     But   Plaintiffs   set   forth

  evidence that Biomet was aware of the serious risks of its metal-

  on-metal M2a Magnum implant.        In any event, this Court, though

  well aware of the high standard of clear and convincing evidence,



                                      17
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 18 of 19 PageID 6933



  is not now in a position to determine as a matter of law that

  Plaintiffs cannot make a submissible case for punitive damages.”

  (citation omitted)); Hardison v. Biomet, Inc., 2020 WL 4334108,

  *19 (M.D. Ga. July 27, 2020) (“[T]here is a genuine issue of

  material fact that Biomet was aware of and ignored the issues with

  the M2a Magnum.         In short, Plaintiff has pointed to evidence that

  Biomet knew of issues with the M2a Magnum but decided against

  disclosing    that      information.    Accordingly,     the    Court   DENIES

  Biomet’s motion for summary judgment as to punitive damages at

  this time.”       (citation and emphasis omitted)); Nicholson, 2020 WL

  3399899, *19 (determining there was a genuine issue of material

  fact that Biomet was aware of issues and ignored them based on,

  inter alia, plaintiff’s evidence that Biomet was aware the M2a

  Magnum caused elevated levels of metal ions in patients’ bodies);

  cf. Morris, 2020 WL 5849482, *13 (granting summary judgment on

  punitive damages claim where plaintiff failed to produce evidence

  that   Biomet     had    actual   knowledge   of   a   defect   and   that   it

  deliberately disregarded that defect).             Although “[d]efeating a

  motion for summary judgment on a claim for punitive damages is an

  extraordinary high bar,” Nunez v. Coloplast Corp., 461 F. Supp. 3d

  1260, 1269 (S.D. Fla. 2020), the Court finds plaintiff has adduced

  sufficient evidence to do so.

         Accordingly, it is now

         ORDERED:



                                         18
Case 2:19-cv-00182-JES-NPM Document 151 Filed 01/21/21 Page 19 of 19 PageID 6934



        Defendants’   Dispositive    Motion   for   Summary   Judgment    and

  Memorandum of Law (Doc. #121) is GRANTED in part and DENIED in

  part.   The motion is GRANTED as to (1) the manufacturing defect

  and failure to warn portions of the strict liability claim in Count

  One, (2) the breach of implied warranties claim in Count Three,

  (3) the breach of express warranty claim in Count Four, and (4)

  the standalone failure to warn claim in Count Five.         The motion is

  otherwise DENIED.

        DONE AND ORDERED at Fort Myers, Florida, this         21st    day of

  January, 2021.




  Copies: Counsel of record




                                      19
